Citation Nr: 0503775	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO rating decision which 
granted service connection for PTSD and assigned a 50 percent 
disability rating effective from March 11, 1998.  In March 
2004 the Board issued a decision denying a rating higher than 
50 percent for the veteran's service-connected PTSD.  The 
veteran appealed that Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In October 2004 a Joint 
Motion for Partial Remand was filed with the Court.  By 
October 2004 Order, the Court granted the Joint Motion for 
Partial Remand, vacated the Board's October 2004 decision, 
and remanded the matter to the Board.  The Court also 
dismissed appeals as to other issues that were included in 
the October 2004 Board decision. 


FINDINGS OF FACT

The veteran's service-connected PTSD is shown to be 
productive of symptoms that include depression, flashbacks, 
nightmares, and sleep difficulties; his psychiatric disorder 
has not resulted in occupational and social impairment with 
deficiencies in most areas, including family, thinking, and 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals, near continuous panic or depression, spatial 
disorientation, difficulty in stressful circumstances, and 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to a higher evaluation 
for his service-connected PTSD.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By September 2000 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent rating, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from March 11, 1998.  

Pursuant to Diagnostic Code 9411, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The medical evidence of record consists of VA outpatient 
treatment and examination reports, dated between 1998 and 
2002.  The VA outpatient treatment reports show that the 
veteran began receiving treatment in July 1998 for 
psychiatric symptoms that included sleep difficulties, 
anxiety, anger, nervousness and depression.  His medication 
regime has changed over time, and has included Prozac, 
Trazodone and Buspar.  His diagnoses included PTSD, anxiety 
and depression.

A VA PTSD examination report, dated in August 2000, shows 
that the veteran complained of depression, easily becoming 
angered, difficultly being around people, apathy, sleep 
difficulties, nightmares, flashbacks, and intrusive thoughts 
of Vietnam.  He reported that the longest period over which 
he had ever held a job was for six to eight years in a body 
shop.  He stated that he had held various odd or short-term 
jobs, which he estimated as 10 to 15 in number, and that he 
usually got "stressed out and he just leaves the job or he 
blows off and he gets upset and angry."  He stated that the 
last stable job he had had was doing lawn maintenance for a 
department store for six months, but that he was fired 
because he was drinking and got into a fight.  He stated that 
he was currently helping a friend repair automobiles, but 
that this was not stable.  He said that he was living with 
his wife of 25 years.  On examination, the veteran was alert 
and oriented times three.  Thought processes were logical, 
although he reported having difficulty maintaining his train 
of thought.  He denied any perceptual disturbance, auditory 
or visual hallucinations, and suicidal ideations or intent.  
Cognitive functions were limited, as were remote events.  
Short-term memory and concentration were diminished.  Insight 
and judgment, and coping abilities, were limited.  The Axis I 
diagnoses were "PTSD, chronic, mild to moderate," and 
depressive disorder not otherwise specified, secondary to 
PTSD.  The Axis V diagnosis was a GAF score of 53-55.

A VA PTSD examination report, dated in August 2001, shows 
that the veteran complained of symptoms that included 
depression, easily becoming angered, difficulty being around 
people, guilt, sleep difficulties, difficulties with memory 
and concentration, mood swings, nightmares, flashbacks, and 
intrusive thoughts of Vietnam.  His medications included 
Venlafaxine and Gabapentin.  He stated that he was 
unemployed.  On examination, hygiene was poor.  He was alert 
and oriented times three.  There was mild to moderate 
psychomotor retardation.  He spoke in a slow monotonous tone 
and had difficulty maintaining his train of thought.  He 
denied acute psychotic symptoms and suicidal ideation or 
intent.  Cognitive functions were limited.  Short-term memory 
was "down."  Attention span and concentration, and insight 
and judgment, were limited.  Coping abilities were fair.  The 
Axis I diagnoses were PTSD "chronic, moderate to severe," and 
major depressive disorder, "moderate and recurrent with no 
psychotic symptoms secondary to PTSD."  The Axis V diagnosis 
was a GAF score of 46-48.  The examiner noted that the 
veteran had serious and significant impairments in areas of 
functioning especially in social, industrial and occupational 
settings.  His capacity to be employed was hindered by his 
current living situation and medical situation.

A "Request For Employment Information In Connection With 
Claim For Disability Benefits" (VA Form 21-4192), dated in 
January 2001, indicates that the veteran was employed doing 
automobile body work from June to September of 1999, and that 
he was discharged after a probationary period.  No further 
explanation was provided.  

The Board initially notes that, to the extent that the 
veteran has been diagnosed with depression and anxiety, 
service connection is not currently in effect for these 
disorders.  However, the claims file does not currently 
contain medical evidence which, in the Board's opinion, 
adequately dissociates any depressive/anxiety symptoms from 
the veteran's PTSD symptoms.  In such cases, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  The Board has therefore not attempted to dissociate 
any psychiatric symptoms from his PTSD in this decision.  In 
the Joint Motion for Remand granted by the Court, the Board 
was instructed to provide an adequate discussion regarding 
the appellant's symptomatology, in relation to the criteria 
for higher ratings in compliance with Mittleider, and 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  The 
Board was directed to "see also" Bowling v. Principi, 15 
Vet. App. 1, 11-12 (2001).  

In each of the three cases cited in the Joint Motion, the 
Court basically found that the Board erred in not providing 
adequate reasons and bases as to why a higher rating under 
Diagnostic Code 9411 was warranted.  In each case, the Court 
essentially noted that the Board concluded that a higher 
rating was not warranted but did not provide specific details 
or refer to specific evidence in making that conclusion.  
Therefore, the Board will separately discuss each area and 
symptom listed in the criteria for a higher, 70 percent, 
rating and noted the evidence of record which either supports 
or does not support the presence of these elements.  

After reviewing the medical evidence of record, the Board 
finds that -- although there is some evidence of some of the 
criteria required for a higher rating of 70 percent -- the 
medical evidence does not show that the manifestations of the 
veteran's PTSD more closely approximate the criteria required 
for a higher rating.  38 C.F.R. § 4.7.  The Board will 
discuss separately each of the criteria required for a 70 
percent rating.  In that regard, the Board notes that 
although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. 
§ 4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 70 percent rating required occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  In 
this case, the veteran is not attending school, so that is 
not a factor for consideration.  The general rating formula 
for mental disorders also lists a variety of symptoms that 
would support each percentage; as noted above, the list is 
not exhaustive.

Concerning the symptoms listed for a 70 percent rating, there 
are a few reports of suicidal thoughts in VA treatment 
records, but no evidence of attempt or plan.  See, e.g., VA 
treatment record dated in November 2000.  Other treatment 
reports are negative for suicidal and homicidal ideation.  
See e.g., VA outpatient treatment reports, dated in May 2000 
and August 2002; VA examination reports, dated in August 2000 
and August 2001.  

There is no allegation or evidence of record showing that the 
veteran exhibits any obsessional rituals which interfere with 
routine activities.

The veteran's speech has repeatedly been noted to be normal 
(although slow at times), and thought processes have 
consistently been found to be logical and goal-directed.  See 
e.g., VA outpatient treatment reports, dated in May and 
November of 2000, June 2001, June 2002.  There has been no 
evidence to support a finding that his speech has been 
intermittently illogical, obscure, or irrelevant.

Although VA treatment records and VA examination reports show 
that the veteran has been found to be depressed or anxious on 
many occasions there is no indication that this has caused 
him to be unable to function independently, appropriately, or 
effectively.  VA treatment records show he is able to attend 
to his activities of daily living and he has a good 
relationship with his wife and family.  

The veteran has reported on occasion that he has problems 
with controlling his temper and that he angers easily.  For 
example, he reported in January 2001 that he got into a fight 
with a man and stayed in a rage for about five minutes 
afterward.  He claimed he came very close to hurting the 
other person.  He claimed he would go out and walk around to 
get away from others.  He testified he could not work for 
anybody because he was irritable and that he had problems 
with losing his temper.  He claimed he had problems with his 
temper at home, at work, and with family and that he 
functioned better if he was isolated.  On VA examination in 
August 2001 he reported he had increasing bouts of temper and 
rage and described an incident where he got upset with a 
teenager, jumped on him, and hit him on the ground.  He 
claimed he hurt the teenager, but could not remember why he 
hit him.  Thus, there is some evidence that the veteran has 
impaired impulse control.  

There is no evidence of record showing that the veteran 
experiences spatial disorientation.  In fact, the veteran has 
consistently been found to be alert and oriented in all 
spheres.  See e.g., VA outpatient treatment reports, dated in 
May and November of 2000, January, June, July and November of 
2001, February, June and August of 2002; VA examination 
reports, dated in August 2000 and August 2001. 

With regard to the veteran's personal appearance and hygiene, 
on VA examination in August 2000 it was noted that he was 
fairly groomed but looked untidy and was sporting a long 
graying beard and mustache.  On VA examination in August 2001 
it was noted that he had poor hygiene and was poorly groomed 
and untidy.  VA treatment records, however, show no evidence 
that the veteran neglected his personal appearance or 
hygiene.  See e.g., VA treatment record dated in October 
2000.

There is limited evidence to support a finding that the 
veteran has difficulty in adapting to stressful 
circumstances, including work.  An October 2000 VA treatment 
record showed that he was calm prior to undergoing surgery 
for left carpal tunnel release.  


There is no evidence to show that the veteran has an 
inability to establish and maintain effective relationships.  
He has consistently reported he has a good relationship with 
his family.  And although the veteran has reported that he 
isolates himself, the evidence indicates that this symptom is 
not so severe as to warrant a higher rating.  See e.g., VA 
outpatient treatment reports, dated in November 1999 and May 
2001 (noting that he went on fishing trips in the Gulf with 
friends); June 2000 (noting that he walked two miles a day).  
It is also significant to note that, at the time of the 
August 2000 VA examination, he was engaged in helping a 
friend repair automobiles, although this was apparently not 
steady, full-time employment.

So, to consider first whether there are deficiencies in the 
area of work, the Board notes that this is difficult to 
assess as the veteran has not worked for several years, and 
it appears that physical limitations are a significant factor 
in his unemployment, Specifically, VA outpatient treatment 
reports, dated in June, September and November of 2000, and 
July 2002, note ongoing treatment for carpal tunnel syndrome 
related to employment doing body work, and show that he 
underwent bilateral wrist surgeries for this disorder 
(service connection is not currently in effect for carpal 
tunnel syndrome).  The veteran reported at his VA examination 
in August 2000 that the longest period over which he had ever 
held a job was for six to eight years in a body shop.  

In assessing the impact on the veteran's work, the Board 
acknowledges that the veteran's psychiatric impairment, in 
addition to his physical limitations, is also apparently a 
factor - particularly his temper.  He stated that he had held 
various odd or short-term jobs and that he usually got 
"stressed out and he just leaves the job or he blows off and 
he gets upset and angry."  He stated that the last stable job 
he had had was doing lawn maintenance for a department store 
for six months, but that he was fired because he was drinking 
and got into a fight.  He has reported, however, that he was 
helping a friend repair automobiles, but that this was not 
stable employment.  Also, on VA examination in August 2000 it 
was noted that the veteran's capacity to be employed was 
hindered by his current living situation and medical 
situation.  Thus, it is clear from the evidence of record 
that the veteran's PTSD is a factor, but not the only factor, 
impacting his current unemployment.  Moreover, while his 
temper does negatively impact his work situation, he also had 
worked on automobiles with a friend, which apparently was a 
better situation.

With regard to his family life, the record reflects that the 
veteran has been married for over 25 years, and he has stated 
that he gets along well with his wife and family.  

With regard to the veteran's judgment and thinking, there is 
some evidence of impairment in cognitive functions and short-
term memory, attention span, concentration, insight and 
judgment.  See e.g., August 2001 VA examination report.  In 
reports dated in November 2000, and January and May of 2001, 
the veteran's cognitive functions were noted to be intact.  
In reports, dated in January and May of 2001, insight and 
judgment were characterized as "fair."  A recent report 
indicates that his coordination and cognitive abilities were 
within normal limits.  See VA outpatient treatment report, 
dated in July 2002.  

With regard to the veteran's mood, both VA treatment records 
and the VA examination show some impairment with the 
veteran's mood in that he has been found to have recurrent 
depression and chronic anxiety.  An October 2000 VA treatment 
record, however, showed that he was calm prior to undergoing 
surgery.

In summary, the findings in such areas as work, family 
relations, judgment, thinking and mood do not reflect that 
the veteran has deficiencies in most areas, so as to support 
the assignment of a 70 percent rating.  In short, he has had 
some problems in some of these areas, but he has also had 
times when he did not have problems in some areas.  Moreover, 
as discussed above, there is insufficient evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, near-continuous panic or depression, impairment in 
the ability to function or impulse control, spatial 
disorientation, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, such that a 70 percent rating is 
warranted.  See 38 C.F.R. § 4.130.  Although the veteran may 
have had on one occasion or another a problem in one of these 
areas, there are times when he has not had problems in these 
areas.  

In contrast, it is clear that the veteran's PTSD 
manifestations almost perfectly match the criteria for a 50 
percent rating.  For instance the veteran has been found to 
have on several occasions a flat affect, incidental or 
evasive speech, impairment of memory, impaired judgment and 
thinking, disturbances of mood and motivation, and difficulty 
in establishing and maintaining work relationships.  He 
himself has reported that these symptoms have caused reduced 
reliability and productivity on his part.  Thus, the record 
reflects that the veteran's disability picture from his PTSD 
more nearly approximates the criteria for the 50 percent 
rating he is currently assigned, rather than for a 70 percent 
rating.  38 C.F.R. § 4.7.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned in VA treatment records and on VA examination 
reports, the Board observes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).   A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994).  A score between 51 
and 60 suggests moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Id.  The Board 
also notes that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. §§ 
4.130 (1996), 4.126 (2001); VAOPGCPREC 10-95.  The medical 
evidence of record shows that the veteran's GAF scores have 
ranged from 45 to 58, with the overwhelming majority of 
scores at 50 or above.  

Although the overall range of GAF scores are evidence of a 
moderate to severe impairment, it is important to note that 
the majority of the scores are above 50, which would indicate 
moderate, rather than severe, impairment.  Moreover, the 
majority of the GAF scores assigned in the treatment records 
are in the range above 50, while lower scores are assigned in 
examination for compensation.  This suggests that, although 
the veteran presents to the examiner as having serious 
impairment, those who see him for treatment assess him as 
moderately impaired.  The Board, in this instance, gives more 
weight to the assessment of the level of impairment in the 
treatment notes, as it should more accurately reflect him 
level of impairment.  Thus, the Board finds that when the 
veteran's GAF scores are considered together with the other 
findings in the medical evidence, the criteria for a higher 
rating have not been met.  The Board notes that the GAF 
scores alone do not tip the scale toward either a 50 percent 
rating or 70 percent rating; moreover, when the GAF scores 
are considered with the lack of deficiencies in most areas -- 
including work, family, judgment, and thinking -- and the 
lack of motivated suicidal ideation; obsessional rituals; 
illogical, obscure, and irrelevant speech; near continuous 
panic or depression; inability to function independently; 
spatial disorientation; and inability to establish and 
maintain relationships, the Board notes that this evidence as 
a whole does not more nearly approximate a 70 percent rating.

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment by 
the regional office of a rating for that disability, the 
rating will be reviewed from the initial date of service 
connection, and if appropriate, "stage ratings," may be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board also notes that ratings will be handled in 
cases affected by changes of medical findings or diagnoses so 
as to produce the greatest degree of stability of disability 
evaluations consistent with pertinent laws and regulations 
governing disability compensation.  Thus, the entire record 
of examinations and the medical-industrial history of the 
veteran will be reviewed.  38 C.F.R. § 3.344.  With regard to 
staged ratings, the Board notes that the medical evidence for 
the time period in question, March 1998 to the present, does 
not show that the veteran's PTSD manifestations more nearly 
approximated the criteria for a 70 percent rating at any 
point along that timeline.  Although there may be isolated 
findings that might approximate one or another of the 
symptoms listed to support the assignment of a 70 percent 
rating, there is no indication that at any point the 
veteran's PTSD manifestations more nearly approximated the 
criteria for a 70 percent rating.  In that regard, the Board 
notes that ratings will be handled in cases affected by 
changes of medical findings or diagnoses so as to produce the 
greatest degree of stability of disability evaluations 
consistent; therefore one or another isolated finding is 
simply not enough to assign a higher rating for that specific 
period.  38 C.F.R. § 3.344.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"it is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  

Thus, the mere presence of one or another isolated finding of 
a symptom listed to support the assignment of a higher rating 
is simply not enough to place the evidence in equipoise.  In 
this case there is some "positive" evidence to support the 
veteran's claim for a higher rating - that is, that the 
medical evidence of record does satisfy some of the criteria 
for a higher rating - but there is more "negative" evidence 
that does not support the veteran's claim for a higher 
rating.  In that regard the Board notes that of the six areas 
listed in the criteria for 70 percent rating under Diagnostic 
Code 9411, only five areas (work, family relations, judgment, 
thinking, and mood) are applicable to this case.  Of those 
five areas, the veteran really only has deficiencies in work, 
in part due to his self-reported problems with controlling 
his temper; and with his mood, as noted by some anxiety and 
depression.  There is, however, insufficient evidence of 
suicidal ideation, obsessional rituals, near continuous panic 
or depression, spatial disorientation, difficulty in 
stressful circumstances, and inability to establish and 
maintain effective relationships, to show that he has 
deficiencies in the other three areas (family, thinking, and 
judgment).  Thus, the Board finds that there is more negative 
evidence than positive evidence; the evidence is therefore 
not in equipoise.  Moreover, even considering other PTSD 
symptoms, which include, but are not limited to, nightmares, 
flashbacks and sleep impairment, the Board finds that these 
are not of such severity as to more nearly approximate a 70 
percent rating.  The Board concludes that the veteran's PTSD 
is not manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for an evaluation in 
excess of 50 percent under Diagnostic Code 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the preponderance of the evidence 
is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board first notes that this appeal arises from the 
initial disability evaluation assigned upon the grant of 
service connection.  VAOPGCPREC 8-2003 held that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the Board finds 
that the VCAA notice requirements, however, have been 
satisfied with respect to the veteran's claim.  The record 
reflects that the RO sent the veteran VCAA notice letters in 
March 2001 and April 2003, informing him, among other things, 
exactly what was type of evidence was needed to establish 
service connection and the "downstream" issue of a higher 
rating.  Id.  

With respect to element (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claim.  As a practical matter, however, he 
has been amply notified of the need to provide such evidence.  
The RO's March 2001 and April 2003 letter, for instance, 
informed him of the evidence that was needed to substantiate 
his claim and asked him to let VA know about any evidence or 
information that he thought would support his claim.  
Further, the RO issued him a supplemental statement of the 
case in October 2002 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With regard to records, the Board notes that VA has obtained 
all of the relevant evidence (VA treatment records) 
identified by the veteran that pertains to his disabilities.  
With regard to a VA examination, the Board notes that the 
veteran underwent VA examinations in August 2000 and 2001.  
The Board therefore finds that the duty to assist has been 
fulfilled with respect to the veteran's claim.  



ORDER

A rating higher than 50 percent for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


